Citation Nr: 0009240	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-19 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
fungus of the crotch, perirectal region and feet, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected fungus of the crotch, 
perirectal region and feet is shown to be manifested by 
disability which more nearly approximates symptoms of 
constant exudation or itching and extensive lesions.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected fungus of the crotch, perirectal region 
and feet have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 4.118 
including Diagnostic Codes 7806, 7813 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected fungus.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected fungus of the crotch, 
perirectal region and feet is currently evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7813, for dermatophytosis.  Diagnostic Code 
7813 provides that dermatophytosis is to be rated as for 
eczema under Diagnostic Code 7806.  Under Diagnostic Code 
7806, a 10 percent evaluation is warranted for exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions or marked 
disfigurement.  Finally, a 50 percent evaluation is assigned 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The veteran was most recently afforded a VA examination for 
skin diseases in January 1998.  At that time, it was noted 
that the veteran had continued to suffer from some residual 
of fungus infection (tinea) of the feet, especially in both 
heel areas.  The skin area was described as having whitish 
scales and small vesicles.  It was further noted to be itchy 
and slightly reddened.  He also had some cracked lesions 
between the toes.  His toenails were yellowish, brownish, and 
discolored and distorted, especially the big toes.  He also 
had some varicose veins in the ankle area of both feet.  

In the perianal region, he had an old hyperpigmented scar and 
a small pustule with a whitish head.  It was also noted to be 
itchy.  

In the inguinal area, there was noted to be redness and 
rashes with hyperpigmented skin.  There was no ulceration; 
however, the veteran claimed that it was itchy and it was 
described as being wet by the examining physician.  

Based on a review of the evidence of record, and 
specifically, the findings on most recent VA examination in 
January 1998, the Board finds that the veteran's fungus of 
the crotch, perirectal region and feet is demonstrated by a 
level of impairment more nearly approximating disability 
manifested by constant exudation or itching and extensive 
lesions sufficient to warrant the assignment of a 30 percent 
evaluation under the provisions of 38 C.F.R. § 4.118 
including Diagnostic Code 7813.  

Also, the veteran has not presented evidence to show that his 
current disability picture is not adequately compensated by 
the actual provisions of the rating schedule; nor has he 
specifically raised this issue.  As such, the Board finds 
that consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

An increased rating of 30 percent for the service-connected 
fungus of the crotch, perirectal region and feet is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

